


Exhibit 10.09






















SCANA CORPORATION


KEY EXECUTIVE SEVERANCE BENEFITS PLAN












as amended and restated
effective as of
January 1, 2009



















 
 

 

SCANA CORPORATION


KEY EXECUTIVE SEVERANCE BENEFITS PLAN


TABLE OF CONTENTS


Page
SECTION 1.
ESTABLISHMENT AND PURPOSE
1
     
1.1
ESTABLISHMENT OF THE PLAN
1
1.2
DESCRIPTION OF THE PLAN
1
1.3
PURPOSE OF THE PLAN
1
     
SECTION 2.
DEFINITIONS
2
     
2.1
DEFINITIONS
2
2.2
GENDER AND NUMBER
4
     
SECTION 3.
ELIGIBILITY AND PARTICIPATION
5
     
3.1
ELIGIBILITY
5
3.3
TERMINATION OF PARTICIPATION
5
     
SECTION 4.
BENEFITS
6
     
4.1
RIGHT TO KESBP BENEFITS
6
4.2
DESCRIPTION OF KESBP BENEFITS
6
4.3
GROSS-UP PAYMENTS
6
4.4
TAX COMPUTATION
7
4.5
FORM AND TIMING OF PLAN BENEFITS
8
4.6
NO SUBSEQUENT RECALCULATION OF PLAN LIABILITY
8
4.7
BENEFITS UNDER OTHER PLANS
8
     
SECTION 5.
BENEFICIARY DESIGNATION
9
     
5.1
DESIGNATION OF BENEFICIARY
9
5.2
DEATH OF BENEFICIARY
9
5.3
INEFFECTIVE DESIGNATION
9
     
SECTION 6.
GENERAL PROVISIONS
11
     
6.1
CONTRACTURAL OBLIGATION
11
6.2
UNSECURED INTEREST
11
6.3
“RABBI” TRUST
11
6.4
EMPLOYMENT/PARTICIPATION RIGHTS
11
6.5
NONALIENATION OF BENEFITS
12
6.6
SEVERABILITY
12
6.7
NO INDIVIDUAL LIABILITY
12
6.8
APPLICABLE LAW
12
     
SECTION 7.
PLAN ADMINISTRATION, AMENDMENT AND TERMINATION
13
     
7.1
IN GENERAL
13
7.2
CLAIMS PROCEDURE
13
7.3
FINALITY OF DETERMINATION
13
7.4
DELEGATION OF AUTHORITY
13
7.5
EXPENSES
13
7.6
TAX WITHHOLDING
13
7.7
INCOMPETENCY
13
7.8
NOTICE OF ADDRESS
14
7.9
AMENDMENT AND TERMINATION
14
     
SECTION 8.
EXECUTION
15





 

 
 

 

SCANA CORPORATION


KEY EXECUTIVE SEVERANCE BENEFITS PLAN


(As Amended and Restated)




SECTION 1.   ESTABLISHMENT AND PURPOSE


1.1           Establishment and History of the Plan.  SCANA Corporation
established, effective February 28, 1990, a plan for certain senior executives
known as the “SCANA Corporation Key Executive Severance Benefits Plan” (the
“Plan”).  The Plan has been amended from time to time after its initial adoption
for various design and administrative changes.  The Plan was amended and
restated effective as of October 21, 1997 to include various administrative
provisions and to clarify certain provisions regarding a Change in
Control.  Effective as of January 1, 2007, the Plan was amended and restated to
reflect various changes in the manner in which the benefits under the Plan are
calculated and other administrative changes.  Effective January 1, 2009, the
Plan is amended and restated to comply with the requirements of Code Section
409A.


1.2           Description of the Plan. This Plan is intended to constitute an
unfunded plan that is established primarily for the purpose of providing certain
benefits for a select group of management or highly compensated employees in the
event of a Change in Control.


1.3           Purpose of the Plan.  The purpose of this Plan is to advance the
interests of the Company by providing highly qualified Company executives and
other key personnel with an assurance of equitable treatment in terms of
compensation and economic security and to induce continued employment with the
Company in the event of certain spin-offs, divestitures, or an acquisition or
other Change in Control.  The Corporation believes that an assurance of
equitable treatment will enable valued executives and key personnel to maintain
productivity and focus during a period of significant uncertainty inherent in
such situations and that a compensation plan of this kind will aid the Company
in attracting and retaining the highly qualified professionals who are essential
to its success.







 
 

 

SECTION 2.  DEFINITIONS


2.1           Definitions.  Whenever used herein, the following terms shall have
the meanings set forth below, unless otherwise expressly provided herein or
unless a different meaning is plainly required by the context, and when the
defined meaning is intended, the term is capitalized:


(a)           “Agreement” means a contract between an Eligible Employee and the
Company permitting the Eligible Employee to participate in the Plan and
delineating the benefits (if any) that are to be provided to the Eligible
Employee in lieu of or in addition to the benefits described under the terms of
this Plan.


(b)           “Base Salary” means the base rate of compensation payable to a
Participant as annual salary, not reduced by any pre-tax deferrals under any
tax-qualified plan, non-qualified deferred compensation plan, qualified
transportation fringe benefit plan under Code Section 132(f), or cafeteria plan
under Code Section 125 maintained by the Company, but excluding amounts received
or receivable under all incentive or other bonus plans.


(c)           “Beneficial Owner” shall have the meaning ascribed to such term in
Rule 13d-3 of the General Rules and Regulations under the Exchange Act.


(d)           “Beneficiary” means any person or entity who, upon the
Participant’s death, is entitled to receive the Participant’s benefits under the
Plan in accordance with Section 5 hereof.


(e)           “Board” means the Board of Directors of the Corporation.


(f)           “Change in Control” means a change in control of the Corporation
of a nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A promulgated under the Exchange Act, whether or
not the Corporation is then subject to such reporting requirements; provided
that, without limitation, such a Change in Control shall be deemed to have
occurred if:


(i)           Any Person (as defined in Section 3(a)(9) of the Exchange Act and
used in Sections 13(d) and 14(d) thereof, including a “group” as defined in
Section 13(d)) is or becomes the Beneficial Owner, directly or indirectly, of
twenty five percent (25%) or more of the combined voting power of the
outstanding shares of capital stock of the Corporation;


(ii)           During any period of two (2) consecutive years (not including any
period prior to December 18, 1996) there shall cease to be a majority of the
Board comprised as follows:  individuals who at the beginning of such period
constitute the Board and any new director(s) whose election by the Board or
nomination for election by the Corporation’s stockholders was approved by a vote
of at least two-thirds (2/3) of the directors then still in office who either
were directors at the beginning of the period or whose election or nomination
for election was previously so approved;


(iii)           The issuance of an Order by the Securities and Exchange
Commission, under Section 9(a)(2) of the Public Utility Holding Company Act of
1935, as amended (the “1935 Act”), authorizing a third party to acquire five
percent (5%) or more of the Corporation’s voting shares of capital stock;


(iv)           The shareholders of the Corporation approve a merger or
consolidation of the Corporation with any other corporation, other than a merger
or consolidation which would result in the voting shares of capital stock of the
Corporation outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting shares of
capital stock of the surviving entity) at least eighty percent (80%) of the
combined voting power of the voting shares of capital stock of the Corporation
or such surviving entity outstanding immediately after such merger or
consolidation; or the shareholders of the Corporation approve a plan of complete
liquidation of the Corporation or an agreement for the sale or disposition by
the Corporation of all or substantially all of the Corporation’s assets; or


(v)           The shareholders of the Corporation approve a plan of complete
liquidation, or the sale or disposition of South Carolina Electric & Gas Company
(hereinafter SCE&G), South Carolina Pipeline Corporation, or any subsidiary of
the Corporation designated by the Board as a “Material Subsidiary,” but such
event shall represent a Change in Control only with respect to a Participant who
has been exclusively assigned to SCE&G, South Carolina Pipeline Corporation, or
the affected Material Subsidiary.


(g)           “Code” means the Internal Revenue Code of 1986, as amended.


(h)           “Committee” means the Human Resources Committee of the Board.  Any
references in this Plan to the “Committee” shall be deemed to include references
to the designee appointed by the Committee under Section 7.4.


(i)           “Company” means the Corporation and any subsidiaries of the
Corporation and their successor(s) or assign(s) that adopt this Plan through
execution of Agreements with any of their Employees or otherwise. When the term
“Company” is used with respect to an individual Participant, it shall refer to
the specific company at which the Participant is employed, unless otherwise
required by the context.


(j)           “Corporation” means SCANA Corporation, a South Carolina
corporation, or any successor thereto.


(k)           “Eligible Employee” means an Employee who is employed by the
Company in a high-level management or administrative position, including
employees who also serve as officers of the Company.


(l)           “Employee” means a person who is actively employed by the Company
and who falls under the usual common law rules applicable in determining the
employer-employee relationship.
(m)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.


(n)           “KESBP Benefit” means the benefits as provided in Section 4
herein.


(o)           “Participant” means any Eligible Employee who is participating in
the Plan in accordance with the provisions herein set forth.


2.2           Gender and Number.  Except when otherwise indicated by the
context, any masculine terminology used herein also shall include the feminine
and the feminine shall include the masculine, and the use of any term herein in
the singular may also include the plural and the plural shall include the
singular.

 
 

 

SECTION 3.   ELIGIBILITY AND PARTICIPATION


3.1           Eligibility.   An Eligible Employee shall become a Participant in
the Plan when selected for such participation by the Corporation’s Chief
Executive Officer, in a writing signed by him.  Once a Participant is selected
for participation, the Participant shall remain covered under the Plan, subject
to the termination of participation provisions under Section 3.2.


3.2           Termination of Participation.  Once a Participant is selected for
participation in the Plan under Section 3.1, the Participant shall remain
covered hereunder until the earliest of (i) the date the Participant is
notified, in a writing signed by the Corporation’s Chief Executive Officer, that
the Participant is no longer covered by the provisions of this Plan; (ii) the
date upon which the Participant’s employment terminates for any reason; or (iii)
the date of termination of the Plan.



 
 

 

SECTION 4.   BENEFITS


4.1           Right to KESBP Benefits.  A Participant shall be entitled to
receive from the Corporation KESBP Benefits as described in Sections 4.2 and 4.3
upon the occurrence of a Change in Control.  The amount of all KESBP Benefits
described in Sections 4.2 and 4.3 shall be calculated by the Committee in its
sole discretion.


4.2           Description of KESBP Benefits.  Upon a Change in Control, the
Corporation shall pay to, and provide, each Participant with the following:


(a)           An amount intended to approximate three (3) times the sum of: (i)
the Participant’s annual Base Salary in effect as of the Change in Control, and
(ii) the Participant’s full targeted annual incentive opportunity in effect as
of the Change in Control;


(b)           If the Participant’s benefit under the SCANA Corporation
Supplemental Executive Retirement Plan is determined using the final average pay
formula under the SCANA Corporation Retirement Plan, an amount equal to the
present lump sum value (determined using a reasonable interest rate determined
by the Committee or its designee) of the actuarial equivalent of the
Participant’s accrued benefit under the SCANA Corporation Retirement Plan and
the SCANA Corporation Supplemental Executive Retirement Plan through the date of
the Change in Control, calculated (in each case to the extent applicable to
calculating the Participant’s benefit):


(i)
as though the Participant had attained age 65 and completed 35 years of benefit
service as of the date of the Change in Control; and



(ii)
as if the Participant’s “Final Average Earnings” under the SCANA Corporation
Retirement Plan equaled the amount determined after applying cost-of-living
increases (as determined by the Committee or its designee) to the Participant’s
annual base salary from the date of the Change in Control until the date the
Participant would reach age 65; and



(iii)
without regard to any early retirement or other actuarial reductions otherwise
provided in any such plan,



which benefit shall be offset by the actuarial equivalent of the Participant's
benefit provided by the SCANA Corporation Retirement Plan and the Participant’s
benefit under the SCANA Corporation Supplemental Executive Retirement Plan.  For
purposes of calculating the foregoing benefits, “actuarial equivalent” shall be
determined using the same methods and assumptions in effect under the SCANA
Corporation Retirement Plan, or any applicable individual Participant agreement,
immediately prior to the Change in Control.


(c)           If the Participant’s benefit under the SCANA Corporation
Supplemental Executive Retirement Plan is determined using the cash balance
formula under the SCANA Corporation Retirement Plan, an amount equal to the
Participant’s benefit, if any, under the SCANA Corporation Supplemental
Executive Retirement Plan (the Participant’s SERP cash balance account),
determined prior to any offset for amounts payable under the SCANA Corporation
Retirement Plan, and calculated as of the date of the Change in Control,
increased by the amount under (i) and reduced by the amounts under (ii) and
(iii):


(i)           an amount equal to the present value of the additional projected
pay credits and periodic interest credits to which the Participant would
otherwise become entitled under the terms of the SCANA Corporation Retirement
Plan (disregarding any Code limitations affecting the amount of benefits that
may be provided under such plan) assuming that (A) the Participant remained
employed through the date the Participant would have attained age 65, (B) the
rate of interest used in determining the periodic interest credits shall remain
unchanged from the rate in effect immediately prior to the Change in Control to
the date the Participant would have attained age 65, and (C) the relevant salary
increase and Social Security wage base assumptions set forth in the SCANA
Corporation Retirement Plan shall apply from the date of the Change in Control
to the date the Participant would have attained age 65.


(ii)           an amount equal to the Participant’s cash balance account under
the SCANA Corporation Retirement Plan as of the date of the Change in Control.


(iii)           an amount equal to the Participant’s benefit under the SCANA
Corporation Supplemental Executive Retirement Plan.


For purposes of calculating the foregoing amounts, “present value” shall be
determined using the same methods and assumptions in effect under the SCANA
Corporation Retirement Plan, immediately prior to the Change in Control.


(d)           An amount equal to the total cost of coverage for medical
coverage, long-term disability coverage, and LifePlus or other life insurance
coverage, so as to provide substantially the same level of coverage and benefits
enjoyed as if the Participant continued to be an employee of the Company for
three (3) full years after the effective date of the Change in Control.


4.3           Gross-Up Payments.  In addition to the benefits described in
Section 4.2 payable to each Participant or his Beneficiary, upon a Change in
Control in connection with which the Committee determines that a payment or
distribution by the Corporation to or for the benefit of a Participant


 
(a)
Paid or payable pursuant to the terms of this Plan; or



(b)           Paid or payable pursuant to the terms of the Performance Share
Award portion of the SCANA Corporation Long-Term Equity Compensation Plan (or
any predecessor plan thereto); or


(c)           Paid or payable under any other compensation plan or arrangement


(“Gross-Up Eligible Payments”) would be subject to the excise tax imposed by
Section 4999 of the Code (or any other similar tax that may hereafter be
imposed) on such benefits (the “Excise Tax”), the Corporation shall pay to the
Participant an additional payment (the “Excise Tax Gross-Up Payment”) to
compensate such Participant for any excise tax due and owing by the Participant
with respect to the Gross-Up Eligible Payments. The Excise Tax Gross-Up Payment
shall equal (i) the amount of such Excise Taxes on Gross-Up Eligible Payments
plus (ii) a payment to compensate such Participant for the federal (and to the
degree applicable, state and local) income taxes, federal Medicare taxes and
additional Excise Taxes attributable to the amount of such additional payment,
calculated in accordance with Section 4.4.  The amount of the Excise Tax
Gross-Up Payment payable by the Corporation with respect to the amounts
described in Section 4.3(c) shall be offset by any gross-up payment made by the
Corporation with respect to the amounts referred to in Section 4.3(c) pursuant
to the provisions of any other plan or arrangement.  For all purposes of this
Section 4.3, 4.4, and 4.6, the calculations and determinations made shall be
made periodically prior to a Change in Control and only by the Committee as
constituted from time to time prior to a Change in Control.  On and after a
Change in Control, the Committee shall have no power or authority to modify the
calculations previously made prior to the Change in Control.


4.4           Tax Computation. For purposes of determining whether a payment or
distribution is a Gross-Up Eligible Payment and the amount of the Excise Tax and
Excise Tax Gross-Up Payment referred to in Section 4.3, the Committee shall act
reasonably and apply a customary “gross-up formula,” as determined by the
Committee in its sole discretion.


4.5           Form and Timing of KESBP Benefits.  All payments under this Plan
shall be made by the Corporation (or to the extent assets are transferred to the
SCANA Corporation Executive Benefit Plan Trust by the trustee of such trust in
accordance with the trust’s terms) to the Participant (or his Beneficiary) in
the form of a single lump sum cash payment as soon as practicable following the
Change in Control, but in no event later than the date specified by the terms of
the SCANA Corporation Executive Benefit Plan Trust.


4.6           No Subsequent Recalculation of Plan Liability.  The Excise Tax
Gross-Up Payments described in Sections 4.3 and 4.4 are intended and hereby
deemed to be a reasonably accurate calculation of each Participant’s actual
income tax and Excise Tax liability under the circumstances (or such tax
liability of his Beneficiary), the payment of which is to be made by the
Corporation or any “rabbi trust” established by the Corporation for such
purposes.  All such calculations of tax liability shall not be subject to
subsequent recalculation or adjustment in either an underpayment or overpayment
context with respect to the actual tax liability of the Participant (or his
Beneficiary) ultimately determined as owed.


4.7           Benefits Under Other Plans.  Subject to the terms of a
Participant’s Agreement, any other amounts due the Participant or his
Beneficiary under the terms of any other Company plans or programs are in
addition to the payments under this Plan.

 
 

 

SECTION 5.  BENEFICIARY DESIGNATION


5.1           Designation of Beneficiary.


(a)           A Participant shall designate a Beneficiary or Beneficiaries who,
upon the Participant’s death, are to receive the amounts that otherwise would
have been paid to the Participant.  All designations shall be in writing and
signed by the Participant.  The designation shall be effective only if and when
delivered to the Corporation during the lifetime of the Participant.  The
Participant also may change his Beneficiary or Beneficiaries by a signed,
written instrument delivered to the Corporation.  The payment of amounts shall
be in accordance with the last unrevoked written designation of Beneficiary that
has been signed and delivered to the Corporation.  All Beneficiary designations
shall be addressed to the Secretary of SCANA Corporation and delivered to his
office, and shall be processed as indicated in subsection (b) below by the
Secretary or by his authorized designee.


(b)           The Secretary of SCANA Corporation (or his authorized designee)
shall, upon receipt of a Participant’s Beneficiary designation:


(i)
ascertain that the designation has been signed, and if it has not been, return
it to the Participant for his signature; and



(ii)
if signed, stamp the designation “Received,” indicate the date of receipt, and
initial the designation in the proximity of the stamp.



5.2           Death of Beneficiary.


(a)           In the event that all of the Beneficiaries named in Section 5.1
predecease the Participant, the amounts that otherwise would have been paid to
said Beneficiaries shall, where the designation fails to redirect to alternate
Beneficiaries in such circumstance, be paid to the Participant’s estate as the
alternate Beneficiary.


(b)           In the event that two or more Beneficiaries are named, and one or
more but less than all of such Beneficiaries predecease the Participant, each
surviving Beneficiary shall receive any dollar amount or proportion of funds
designated or indicated for him per the designation under Section 5.1, and the
dollar amount or designated or indicated share of each predeceased Beneficiary
which the designation fails to redirect to an alternate Beneficiary in such
circumstance shall be paid to the Participant’s estate as an alternate
Beneficiary.


5.3           Ineffective Designation.


(a)           In the event the Participant does not designate a Beneficiary, or
if for any reason such designation is entirely ineffective, the amounts that
otherwise would have been paid to the Beneficiary shall be paid to the
Participant’s estate as the alternate Beneficiary.


(b)           In the circumstance that designations are effective in part and
ineffective in part, to the extent that a designation is effective, distribution
shall be made so as to carry out as closely as discernable the intent of the
Participant, with the result that only to the extent that a designation is
ineffective shall distribution instead be made to the Participant’s estate as an
alternate Beneficiary.

 
 

 

SECTION 6.  GENERAL PROVISIONS


6.1           Contractual Obligation.  It is intended that the Corporation is
under a contractual obligation to make payments of a Participant’s KESBP
Benefits when due.  Payment of KESBP Benefits shall be made out of the general
funds of the Corporation as determined by the Board without any restriction of
the assets of the Corporation relative to the payment of such contractual
obligations; the Plan is, and shall operate as, an unfunded plan.


6.2           Unsecured Interest.  No Participant or Beneficiary shall have any
interest whatsoever in any specific asset of the Corporation.  To the extent
that any person acquires a right to receive payment under this Plan, such right
shall be no greater than the right of any unsecured general creditor of the
Corporation.


6.3           “Rabbi” Trust. In connection with this Plan, the Board has
established a grantor trust (known as the “SCANA Corporation Executive Benefit
Plan Trust” and referred to herein as the “Trust”) for the purpose of
accumulating funds to satisfy the obligations incurred by the Corporation under
this Plan (and such other plans and arrangements as determined from time to time
by the Corporation).  At any time prior to a Change in Control, as that term is
defined in such Trust, the Corporation may transfer assets to the Trust to
satisfy all or part of the obligations incurred by the Corporation under this
Plan, as determined in the sole discretion of the Committee, subject to the
return of such assets to the Corporation at such time as determined in
accordance with the terms of such Trust.  Notwithstanding the establishment of
the Trust, the right of any Participant to receive future payments under the
Plan shall remain an unsecured claim against the general assets of the
Corporation.


6.4           Employment/Participation Rights.


(a)           Nothing in the Plan shall interfere with or limit in any way the
right of the Company to terminate any Participant’s employment at any time, nor
confer upon any Participant any right to continue in the employ of the Company.


(b)           Nothing in the Plan shall be construed to be evidence of any
agreement or understanding, express or implied, that the Company will continue
to employ a Participant in any particular position or at any particular rate of
remuneration.


(c)           No employee shall have a right to be selected as a Participant,
or, having been so selected, to be selected again as a Participant.


(d)           Nothing in this Plan shall affect the right of a recipient to
participate in and receive benefits under and in accordance with any pension,
profit-sharing, deferred compensation or other benefit plan or program of the
Company.


6.5           Nonalienation of Benefits.


(a)           No right or benefit under this Plan shall be subject to
anticipation, alienation, sale, assignment, pledge, encumbrance, or change, and
any attempt to anticipate, alienate, sell, assign, pledge, encumber or change
the same shall be void; nor shall any such disposition be compelled by operation
of law.


(b)           No right or benefit hereunder shall in any manner be liable for or
subject to the debts, contracts, liabilities, or torts of the person entitled to
benefits under the Plan.


(c)           If any Participant or Beneficiary hereunder should become bankrupt
or attempt to anticipate, alienate, sell, assign, pledge, encumber, or change
any right or benefit hereunder, then such right or benefit shall, in the
discretion of the Committee, cease, and the Committee shall direct in such event
that the Corporation hold or apply the same or any part thereof for the benefit
of the Participant or Beneficiary in such manner and in such proportion as the
Committee may deem proper.


6.6           Severability.  If any particular provision of the Plan shall be
found to be illegal or unenforceable for any reason, the illegality or lack of
enforceability of such provision shall not affect the remaining provisions of
the Plan, and the Plan shall be construed and enforced as if the illegal or
unenforceable provision had not been included.


6.7           No Individual Liability.   It is declared to be the express
purpose and intention of the Plan that no liability whatsoever shall attach to
or be incurred by the shareholders, officers, or directors of the Corporation or
any representative appointed hereunder by the Corporation, under or by reason of
any of the terms or conditions of the Plan.


6.8           Applicable Law.  This Plan shall be governed by and construed in
accordance with the laws of the State of South Carolina except to the extent
governed by applicable federal law.

 
 

 

SECTION 7.  PLAN ADMINISTRATION, AMENDMENT AND TERMINATION


7.1           In General.  This Plan shall be administered by the Committee,
which shall have the sole authority, in its discretion, to construe and
interpret the terms and provisions of the Plan and determine the amount, manner
and time of payment of any benefits hereunder.  The Committee shall maintain
records, make the requisite calculations and disburse payments hereunder, and
its interpretations, determinations, regulations and calculations shall be final
and binding on all persons and parties concerned.  The Committee may adopt such
rules as it deems necessary, desirable or appropriate in administering this Plan
and the Committee may act at a meeting, in a writing without a meeting, or by
having actions otherwise taken by a member of the Committee pursuant to a
delegation of duties from the Committee.


7.2           Claims Procedure.  Any person dissatisfied with the Committee’s
determination of a claim for benefits hereunder must file a written request for
reconsideration with the Committee.  This request must include a written
explanation setting forth the specific reasons for such reconsideration.  The
Committee shall review its determination promptly and render a written decision
with respect to the claim, setting forth the specific reasons for such denial
written in a manner calculated to be understood by the claimant.  Such claimant
shall be given a reasonable time within which to comment, in writing, to the
Committee with respect to such explanation.  The Committee shall review its
determination promptly and render a written decision with respect to the
claim.  Such decision upon matters within the scope of the authority of the
Committee shall be conclusive, binding, and final upon all claimants under this
Plan.


7.3           Finality of Determination.  The determination of the Committee as
to any disputed questions arising under this Plan, including questions of
construction and interpretation, shall be final, binding, and conclusive upon
all persons.


7.4           Delegation of Authority.  The Committee may, in its discretion,
delegate its duties to an officer or other employee of the Company, or to a
committee composed of officers or employees of the Company.


7.5           Expenses.  The cost of payment from this Plan and the expenses of
administering the Plan shall be borne by the Corporation.


7.6           Tax Withholding.  The Corporation shall have the right to deduct
from all payments made from the Plan any federal, state, or local taxes required
by law to be withheld with respect to such payments.


7.7           Incompetency.  Any person receiving or claiming benefits under the
Plan shall be conclusively presumed to be mentally competent and of age until
the Committee receives written notice, in a form and manner acceptable to it,
that such person is incompetent or a minor, and that a guardian, conservator,
statutory committee under the South Carolina Code of Laws, or other person
legally vested with the care of his estate has been appointed.  In the event
that the Committee finds that any person to whom a benefit is payable under the
Plan is unable to properly care for his affairs, or is a minor, then any payment
due (unless a prior claim therefor shall have been made by a duly appointed
legal representative) may be paid to the spouse, a child, a parent, or a brother
or sister, or to any person deemed by the Committee to have incurred expense for
the care of such person otherwise entitled to payment.


In the event a guardian or conservator or statutory committee of the estate of
any person receiving or claiming benefits under the Plan shall be appointed by a
court of competent jurisdiction, payments shall be made to such guardian or
conservator or statutory committee provided that proper proof of appointment is
furnished in a form and manner suitable to the Committee.  Any payment made
under the provisions of this Section 7.7 shall be a complete discharge of
liability therefor under the Plan.


7.8           Notice of Address.   Any payment made to a Participant or his
designated Beneficiary at the last known post office address of the distributee
on file with the Corporation, shall constitute a complete acquittance and
discharge to the Corporation and any director or officer with respect thereto,
unless the Corporation shall have received prior written notice of any change in
the condition or status of the distributee.  Neither the Corporation nor any
director or officer shall have any duty or obligation to search for or ascertain
the whereabouts of the Participant or his designated Beneficiary.


7.9           Amendment and Termination.  The Corporation expects the Plan to be
permanent, but since future conditions affecting the Corporation cannot be
anticipated or foreseen, the Corporation reserves the right to amend, modify, or
terminate the Plan at any time by action of its Board at any time prior to a
Change in Control, pursuant to a Board resolution adopted by a vote of
two-thirds (2/3) of the Board members then serving on the Board.  Upon any such
amendment, and except as provided hereunder upon the occurrence of a Change in
Control, each Participant and his Beneficiary(ies) shall only be entitled to
such benefits as determined by the Board pursuant to such amendment.  Upon any
such termination, and except as provided hereunder upon the occurrence of a
Change in Control, no Participant or Beneficiary(ies) shall be entitled to any
further benefits hereunder, unless determined otherwise by the Board, in its
sole discretion.  Notwithstanding the foregoing, however: (a) in the event a
Change in Control occurs during the term of the Plan, this Plan will remain in
effect until all benefits have been paid to all Participants existing at the
time of the Change in Control; and (b) no amendment, modification or termination
of the Plan may be made, and no Participants may be added to the Plan, upon or
following a Change in Control without the express written consent of all of the
Plan’s Participants covered by the Plan at such time.

 
 

 

SECTION 8.  EXECUTION


IN WITNESS WHEREOF, the Corporation has caused this amended and restated SCANA
Corporation Key Executive Severance Benefits Plan to be executed by its duly
authorized officer this 15th day of December        , 2008, to be effective as
of January 1, 2009.


SCANA CORPORATION




By: /s/W. B. Timmerman                       


Title: President & CEO                         




ATTEST:




/s/Gina Champion                   
Secretary







































 
 

 
